DeBRULER, Justice,
dissenting.
The General Assembly has declared that the public good will be served if the judge in sentencing sets forth a statement of his reasons for selecting the sentence which he imposes. 1.0. 35-88-1-3. In a unanimous opinion, this Court has deemed it appropriate to be reasonably diligent in enforcing the requirement, saying:
A mere recital of the statutory factors is not a "statement of the court's reasons." The defendant must be told and this Court must know the reasons why the trial court imprisoned the defendant for forty years rather than for twenty.... The trial court must proceed from the bland and conclusory language of the sentencing criteria statute to a specific and individualized statement of why....
Green v. State (1981), Ind., 424 N.E.2d 1014, 1015.
The trial court did no more than to repeat two of the enumerated criteria from the statute. This does not fulfil the letter or spirit of the requirement that reasons for aggravating a sentence be given. I would remand for a more particularized statement of the court's reasons for the sentences imposed or in the alternative, for the imposition of concurrent standard sentences on all counts.
DICKSON, J., concurs.